                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

SEAN M. McGOVERN,                            )
                                             )
                   Plaintiff,                )
                                             )
vs.                                          )   Civil No. 17-cv-964-CJP
                                             )
COMMISSIONER of SOCIAL                       )
SECURITY,                                    )
                                             )
                   Defendant.                )

                         ORDER for ATTORNEY’S FEES

PROUD, Magistrate Judge:

      Before the Court is Defendant’s Agreed Motion to Award Attorney Fees.

(Doc. 20).

      The parties agree that plaintiff is entitled to an award of attorney’s fees and

expenses in the amount of $6,150.00.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees and expenses pursuant to the Equal Access to Justice Act,

28 U.S.C. §2412(d)(1)(B). The Court further finds that the agreed upon amount is

reasonable and appropriate. Per the parties’ agreement, this award shall fully and

completely satisfy any and all claims for fees and expenses that may have been

payable to plaintiff in this matter pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412.

      Defendant’s Agreed Motion to Award Attorney Fees (Doc. 20) is GRANTED.



                                         1
The Court awards plaintiff the sum of $6,150.00 (six thousand one hundred fifty

dollars and zero cents) for attorney fees and expenses pursuant to the Equal Access

to Justice Act. These funds shall be payable to plaintiff, per Astrue v. Ratliff, 560

U.S. 586 (2010). See also, Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018).

However, in accordance with the parties’ agreement, any part of the award that is

not subject to set-off to pay plaintiff’s pre-existing debt to the United States shall be

made payable to plaintiff’s attorney pursuant to the EAJA assignment previously

executed by plaintiff and counsel.

      IT IS SO ORDERED.

      DATE:     January 4, 2019.



                                         s/ Clifford J. Proud
                                         CLIFFORD J. PROUD
                                         U.S. MAGISTRATE JUDGE




                                           2
